Case 3:13-cr-00318-AET Document 7 Filed 03/30/20 Page 1 of 2 PagelD: 45
UNITED STATES DISTRICT COURT

PROBATION OFFICE
DISTRICT OF NEW JERSEY
SUSAN M. SMALLEY, ESQ. U.S. COURTHOUSE
CHIEF U.S, PROBATION OFFICER 50 WALNUT ST.
March 27, 2020 ROOM 1001

SUZANNE GOLDA-MARTINEZ NEWARK, NJ 07102

SUPERVISING U.S. PROBATION OFFICER (973) 645-6161
FAX: (973) 645-2155

ELISA MARTINEZ

SUPERVISING U.S. PROBATION OFFICER www.njp.uscourts.gov

The Honorable Anne E. Thompson

United States District Court Judge

United States Courthouse

402 East State Street, Room 4000

Trenton, New Jersey 08608
RE: Tamir Rasheed Jackson
DKT NO: 13-00318-001

RESPONSE TO OFFENDER’S MOTION
FOR EARLY TERMINATION

Dear Judge Thompson:

I am responding to the above-named offender’s request for early termination of supervision. On
July 16, 2004, Tamir Rasheed Jackson was placed on supervised release by the Honorable James
Knoll Gardner, in the Eastern District of Pennsylvania, for a term of 120 months, for the following
convictions: count one: conspiracy to distribute and to possess with intent to distribute 50 grams
or more of heroin within 1000’ of a public housing facility; count two: possessing a firearm in
furtherance of a drug trafficking crime; count four: possession with intent to distribute 50 grams
or more of “‘crack”; and count five: possessing a firearm in and affecting commerce as convicted
felon. On October 28, 2011, his term of supervised release commenced with the Court imposed
standard conditions of supervision, along with the following special conditions:

Substance Abuse Testing and Drug Treatment, Financial Disclosure, No New Debt/Credit, Special
Assessment $400.00, Fine $500.00.

Since the commencement of supervision, the offender has complied with his Court-ordered
conditions of supervised release, except for a recent positive for marijuana use in November 2019.
He has since tested negative for substance use. Mr. Jackson maintains a stable residence at 201
Oak Street, Weehawken, New Jersey, and consistent self-employment, operating a freight
transport company called Imperial Transport Services. He has provided our office with detailed
employment verification and has no arrests for new criminal conduct. In addition, he has satisfied
his financial obligations.

Title 18 United States Code, Sections 3564(c) and 3583(e)(1) permits the Court to terminate
probation in misdemeanor cases at any time and terms of supervised release or probation in felony
cases after the expiration of one year of supervision if satisfied that such action is warranted by
the conduct of an offender and is in the interest of justice. Sections 3564(c) and 3583(e)(1) do not
require “exceptional conduct” to justify early termination, and instead, direct district courts to
consider the factors at 18 U.S.C § 3553(a).
Case 3:13-cr-00318-AET Document 7 Filed 03/30/20 Page 2 of 2 PagelD: 46

Early Termination Response
Tamir Rasheed Jackson page 2

Additionally, the Guide, Vol. 8, Ch. 3, Section 360.20(c) endorses six criteria to determine if an
offender satisfies the minimal statutory factors to be considered for early termination, as follows:

(1) The person does not meet the criteria of a career drug offender or career criminal
as described in 28 U.S.C. § 994(h) or has not committed a sex offense or engaged
in terrorism; (2) The person presents no identified risk of harm to the public or
victims; (3) The person is free from any court-reported violations over a 12-month
period; (4) The person demonstrates the ability to lawfully self-manage beyond the
period of supervision; (5) The person is in substantial compliance with all
conditions of supervision; and (6) The person engages in appropriate prosocial
activities and receives sufficient prosocial support to remain lawful well beyond the
period of supervision.

In reviewing the offender’s background and history of supervision, the offender does meet the
minimal criteria for early termination other than his recent marijuana use non-compliance. Below

is a check list for Your Honor’s consideration and response. If Your Honor wishes to discuss this
matter, please contact the undersigned officer at 862-229-5578.

Respectfully submitted,
SUSAN M. SMALLEY, Chief
U.S. Probation Officer
By: Julie Chowdhury
U.S. Probation Officer
/jc
Early termination granted. Supervision term to end immediately.

Y Early termination Denied. Supervision to be continued.

 

 

3/7/2020

Date
